KOHLSAAT, Circuit Judge
(after stating the facts as above). We are unable to find from the petition herein that all the matters which were before the District Court have been here produced. Moreover, we are of the opinion that the order of the District Court should stand for other reasons. Section 14a of the Bankruptcy Act here involved reads as follows:
“Any person may, after the expiration of one month and within the next twelve months subsequent to being adjudged a bankrupt, file an application for a dischdrge in the court of bankruptcy in which the proceedings are pending; if it shall be made to appear to the judge that the bankrupt was unavoidably prevented from filing it within such time, it may be filed within hut not after the expiration of the next six months.”
The motion to enlarge the time to file the application for discharge at any time before the expiration of the 18 months’ period is one addressed to the reasonable discretion of the court. In re Fritz (D. C.) 173 Fed. 560; In re Chase (D. C.) 186 Fed. 408; In re Churchill (D. C.) 197 Fed. 111; In re Swain (D. C.) 243 Fed. 781.
In the present case we are unable to say that the District Judge abused that discretion or exceeded his powers. The Bankruptcy Act. was passed, among other things, to ameliorate the condition of certain debtors and for a benevolent purpose, and should not be harshly construed. In the case at bar it was not obligatory upon the bankrupt or his attorney to have made application for a discharge at some time prior to thé last three months of the year succeeding the adjudication in order to escape the charge of negligence. He is chargeable.*189with only reasonable diligence in that respect, and might well assume that the application for discharge could be safely left till towards the end of the 12 months’ period, and may claim the benefit of such unavoidable causes as excuse the failure to apply for discharge within the 12 months arising at any time prior to the expiration of the 12 months’ period succeeding adjudication. The rule is well stated by Judge Geiger in In re Churchill, supra.
The motion to review and revise is denied.